— Order of the acting surrogate of Suffolk county modified as follows: To require the appellant to supply a bill of particulars (a) stating whether the permission, consent, approval and ratification pleaded are oral or in writing; (b) if such permission, consent, approval and ratification are contained in a written agreement, setting forth a copy thereof, and if contained in an oral agreement, stating the substance thereof; (c) stating the general nature of the facts constituting the permission, consent, approval and ratification pleaded, if based upon respondent Kalbfleiseh’s conduct. The bill of particulars will be furnished within ten days after the examination before trial of respondent Kalbfleiseh shall have been completed. As so modified the order, in so far as appealed from, is affirmed, with ten dollars costs and dis*768bursements to appellant, payable out of the estate. No opinion. Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur.